COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                             NO. 02-13-00351-CV


IN RE T.A.W.                                                          RELATOR


                                    ------------

                           ORIGINAL PROCEEDING

                                    ------------

                        MEMORANDUM OPINION1

                                    ------------

      The court has considered relator’s petition for writ of mandamus and

relator’s motion for emergency stay and is of the opinion that relief should be

denied. Accordingly, relator’s petition for writ of mandamus and relator’s motion

for emergency stay are denied.

                                                   PER CURIAM

PANEL: WALKER, GARDNER, and MEIER, JJ.

DELIVERED: October 11, 2013




      1
       See Tex. R. App. P. 47.4, 52.8(d).